DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to SIGNALING OF DEBLOCKING FILTER PARAMETERS IN VIDEO CODING.

Prior art was found for the independent claim 20 as follows: 
lwai [US5533146A] discloses
A system for determining a weld quality [i.e. An apparatus for determining quality of a weld bead; Fig. 1, and associated text, Abstract, c. 2, l. 25-41] comprising: 
a robot having an imaging device [i.e. The CCD camera 10 is held by the robot arm; Fig. 1, and associated text, c.2, l. 59] configured to generate one or more signals indicative of a quality of a weld bead joining at least two parts into a combined part; [i.e. determining a center line 8C of the image 8B based on the width center signals fed from the image pretreatment device 12 and for determining characteristics of the weld bead 3 corresponding to the instant photograph plane based on the center line 8C.; Fig. 3-4 and associated text, c. 4, l. 14-19, characteristics a-f, θ1 and θ2 of a weld bead 5 are determined with respect to the weld bead of each photograph plane. Where θ1 means a gradient of the tangent of one side of the weld bead, and θ2 means a gradient of the tangent of the other side of the weld bead.; Fig. 5-6, and associated text, 
a computing device communicatively coupled to the imaging device, [i.e. The image pretreatment device 12 is electrically connected to the CCD camera 10. The image pretreatment device 12 treats the image photographed by the CCD camera to determine a width center of the image 8B along each scanning line, converts the width center to a digital signal, and feeds the signal to the computer 13 per each scanning line.; Fig. 3, and associated text, c. 3, l. 16-23, ] the computing device comprising a processor and a non-transitory computer readable memory; [i.e. The computer 13 has a memory and a RAM (random access memory) disk which is constructed of a semiconductor memory for enabling fast operation. The computer 13 has a central processor unit (CPU) for determining a center line 8C of the image 8B based on the width center signals fed from the image pretreatment device 12 and for determining characteristics of the weld bead 3 corresponding to the instant photograph plane based on the center line 8C.; Fig. 3, and associated text, c. 4, l. 11-19] and 
a machine-readable instruction set stored in the non-transitory computer-readable memory [i.e. data is further treated in accordance with a routine of FIG. 11 during the welding and FIG.11 functions when the welding is taking place and FIG. 10 functions when the welding is completed. This treatment of the data in accordance with the routine of FIG. 11 is executed ; c.6, l. 36-49] that causes the computing device to perform at least the following when executed by the processor: 
BURROWS [US20180065204A1] discloses
capture an initial scan of the at least two parts (i.e. components) to determine a plurality of offset information (i.e. alignment) based on predetermined part features, 
position the robot (i.e. scanning head) having an imaging device to scan the weld bead based on the plurality of offset information, [i.e. determining, from the cloud point data image of surfaces and edges to be welded, whether predetermined weld joint characteristics (including, for example, alignment of the first and second components) are satisfied,; Para 0064, if the alignment (i.e. offset between two components) is satisfied, (i.e. based on offset information), then first component 5 and the second component 7 are welded together along work piece joints 9 using the robotic welding torch 1.; Para 0065, apparatus includes a scanning head 11 that is conveniently attached to a robotic arm 15; Para 0058, scanning head 11 may incorporate a line laser and CCD camera setup, to perform the scanning and robot is conventionally used to scan and characterise the geometry of completed weld joints using laser line and optical sensors; Para 0059]
lwai [US5533146A] discloses
activate the imaging device to capture a scan of the weld bead, [i.e. The CCD camera 10 is held by the robot arm above the illuminated band SA and is moved along the weld bead 3 by the robot arm so as to chase the laser torch 4; c. 2, l. 59-61, The above-described scanning and data storing operation are performed in accordance with a flow chart of FIG. 4 which is stored in the memory and read out to the CPU where the control is executed; c. 4, l. 18-21]
SEKI [ JP2013068580A] discloses
establish a line scan profile of the weld bead [i.e. The surface shape measuring device 15 is a laser scanner, and measures a shape of a cross section in an X direction substantially orthogonal to a welding bead 25 extending in a Y direction with respect to a surface shape of the 
BURROWS [US20180065204A1] discloses
analyze the line scan profile to determine a volume of the weld bead, [i.e. scanning head may include a 3D optical visualiser that scans and characterises the geometry of the components.; Para 0033, scanning head 11 may incorporate a line laser and CCD camera setup, a 3D optical vision system, to perform the scanning. robot … is conventionally used to scan and characterise the geometry of completed weld joints using laser line and optical sensors to subsequently measure and record the weld seam length, width, position, volume and height relative to the surrounding parent material.; Para 0059] …
lwai [US5533146A] discloses
… wherein in response, the combined part is permitted to be advanced by the robot.[i.e. When checking of all the weld bead portions is finished, the routine proceeds to step 407, where a decision is made as to whether the assembly of the welded metal sheets may be conveyed to the next manufacturing step by comparing the weld bead data with a predetermined specification. In the case where the assembly should not be conveyed to the next manufacturing step, the routine 
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… analyze the line scan profile to determine … a rising edge of the weld bead, and a falling edge of the weld bead, and compare the volume of the weld bead, the rising edge of the weld bead, and the falling edge of the weld bead to predetermined parameters such that a positive comparison of the weld bead to the plurality of predetermined parameters is indicative of the satisfactory weld quality,
These features are not found or suggested in the prior art.

Regarding independent claim 1 and 11, the claim(s) recites the allowable subject matter of claim 20 above, and is/are therefore allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 are allowed.



   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488